Per Curiam. In 1983, Rickie Earn Berna was found guilty by a jury of rape, aggravated robbery, and three counts of kidnapping. He was sentenced to an aggregate term of life imprisonment plus sixty years. We affirmed. Berna v. State, 282 Ark. 563, 670 S.W.2d 435 (1984). Berna subsequently sought postconviction relief pursuant to Criminal Procedure Rule 37.1 in this court. The petition was denied. Berna v. State, CR 83-153 (Ark. June 3, 1988) (per curiam). In 2002, Berna filed a motion for rule on clerk and other motions seeking to revisit the direct appeal of the judgment that was affirmed in 1984. We dismissed those motions. Berna v. State, CR 83-183 (January 9, 2003) {per curiam).  Eight days after this court dismissed the motions, Berna filed the instant motion in which he again seeks to reopen the direct appeal. As we said when the first such motions were dismissed, any argument pertinent to the appeal of the judgment in this case could, and should, have been raised on appeal or in a timely petition for- rehearing following affirmance of the judgment. Accordingly, the instant motion and any similar motion are not timely.  The matter having been fully considered, the instant motion is dismissed, and our clerk is directed to return any further motions to reopen the case tendered by Mr. Berna. Motion dismissed. Arnold, C. J., not participating.